Citation Nr: 1000801	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  03-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from April 1979 to October 
1981.

The issue on appeal was originally denied by the Department 
of Veterans Affairs (VA) Regional Office in Nashville, 
Tennessee (RO).  In May 2008, the Board of Veterans' Appeals 
(Board) reopened a claim for service connection for PTSD and 
denied the reopened claim.  The Veteran appealed the denial 
to the Court of Appeals for Veterans Claims (Court).

The May 2008 Board denial of service connection for PTSD was 
vacated and remanded by a Court Order in May 2009 based on a 
Joint Motion To Remand (Joint Motion).

A letter was sent to the Veteran's attorney on August 11, 
2009, with a copy sent to the Veteran, in which the Veteran 
was given 90 days from the date of the letter to submit 
additional argument or evidence in support of his appeal 
prior to the Board's readjudication.  Additional evidence was 
received from the Veteran in August and September 2009.  

Evidence added to the claims files since the May 2008 Board 
denial includes an October 2008 statement from M.F., Jr., a 
fellow soldier in Company C, First Battalion, 2nd Marine 
Regiment, 2nd Marine Division, who noted that the Veteran was 
present in March 1981 at Camp Lejeune when he sustained 
serious injuries as the result of an exploding hand grenade 
during an infantry training mission.  Mr. F said that he 
currently received compensation benefits as a result of his 
injuries and that there should be unit records to verify his 
injuries.  This statement was accompanied by the Veteran's 
August 2009 statement waiving RO review of the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).

This appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.

REMAND

According to the November 2008 Joint Motion, this case should 
be remanded to the Board because of the Board's failure to 
ensure adequate compliance with the remand instructions of 
May 2008, pursuant to Stegall v. West, 11 Vet. App. 268 
(1998), in that the Board had requested information on the 
Veteran's claimed stressors from appropriate organizations 
but VA had not received a response from the Marine Corps 
Historical Center.  

The Board also notes the need to attempt to verify the 
details reported in the October 2008 statement from Mr. F.

Based on the above, the Board finds that additional 
development is warranted prior to Board adjudication of the 
issue on appeal.

Consequently, the case is REMANDED to the RO for the 
following actions:

1.  The RO will ascertain if the Veteran 
has received any VA, non-VA, or other 
medical treatment for PTSD that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the claims 
folder.  

2.  The RO will obtain, and associate with 
the claims files, information on the 
compensation benefits granted to Mr. F., 
to specifically include the history of any 
traumatic injury for which he is service-
connected.

3.  The RO should send a copy of the 
Veteran's DD 214 and service personnel 
records with his unit assignments and a 
copy of this remand to the Headquarters, 
United States Marine Corps, Personnel 
Management Support Branch (Code MSB 10), 
Quantico, Virginia 22134 and the Marine 
Corps Historical Center, Archives Section, 
Unit Diaries, Washington Navy Yard, 1254 
Charles Morris Street, SE, Washington, DC 
20374-5040, or any other appropriate 
agency, for verification of the alleged 
stressful event in service.  Specifically, 
the RO should request unit histories and 
dairies for the month of March 1981, the 
month that Mr. F. said that he was injured 
by an exploding grenade.  The RO will 
request that the Marine Corps Historical 
Center respond in writing even if there 
are no pertinent records.

4.  After the above development has been 
completed, if and only if the RO 
determines that the appellant was exposed 
to a verified stressor, the RO should 
arrange for a VA examination to determine 
whether the appellant has PTSD based upon 
the verified stressor.  The following 
considerations will govern the 
examination:

a.  The RO must advise the examiner 
of their stressor determination, and 
that only such stressors may be 
considered in determining whether 
the Veteran has PTSD related to his 
Marine service.  

b.  The claims file must be reviewed 
by the examiner, who must 
acknowledge receipt and review of 
the claims folder and a copy of this 
remand in any report generated as a 
result of this remand.  

c.  The reviewer should offer an 
opinion as to whether the  
appellant's current psychiatric 
pathology is attributable to any 
disease or incident suffered during 
his active service.  The reviewer 
should identify all psychiatric 
conditions that have been present 
and distinguish conditions that are 
acquired from conditions that are of 
developmental or congenital origin, 
if any.  If there have been multiple 
disorders present, the examiner 
should express an opinion as to 
whether they are proximately due to 
service.  

d.  The examiner must render a 
medical opinion that gives an onset 
date for each Axis I and Axis II 
diagnosis and state whether it is as 
likely as not that the development 
of the condition was caused by, or 
aggravated by, any incident of the 
appellant's active service.

e.  The examiner must render an 
opinion as to whether or not any of 
the appellant's psychiatric 
pathology pre-existed his entry into 
service in April 1979.  If the 
examiner finds that any psychiatric 
condition pre-existed that service, 
the examiner must render an opinion 
as to whether or not the appellant's 
psychiatric pathology was aggravated 
beyond the natural progress of the 
condition during that period of 
service.

5.  Thereafter, the RO will review the 
claims files and ensure that the foregoing 
development actions have been conducted 
and completed in full, especially the 
action related to the verification of a 
stressor.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO must then readjudicate the 
claim of service connection for PTSD, to 
include consideration of all of the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his attorney will be furnished a 
supplemental statement of the case with 
reasons and bases for the decision.  The 
Veteran and his attorney will be then 
given an appropriate opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



